PeRLEY, C. J.
The record of the oath taken by the selectmen follows the language of the statute, and is sufficient. It would not he the oath by law prescribed unless it were taken before “ the moderator, the town-clerk, one of the selectmen, or a justice of the peace,” as the statute directs. Comp. Stat. 107, secs. 1, 2 ; Gordon v. Clifford, 28 N. H. (8 Foster) 402 ; Scammon v. Scammon, 28 N. H. (8 Foster) 429.
It is objected that the defendant’s warrant as surveyor included a road or roads which were not public highways in the town. The statute, Comp. Stat. 146, sec. 4, provides that the selectmen, on or before the first day of May, shall limit the several surveyors’ districts, and give to each a list of the several persons in his district, with the highway tax assessed to each, and a warrant to collect the same. The selectmen are the officers charged by the law with the duty of determining on what roads the several highway surveyors shall apply the taxes in their respective lists; and the responsibility of deciding what roads are public highways, which the town is bound to maintain, would seem to rest upon them, and not upon the highway surveyors, who act under a warrant which by the statute is required to define the limits of their districts.
The surveyor of highways is the collector of highway taxes in his district; the taxes are committed to him for collection; his warrant, following the language of the statute, empowers him to “ collect” the taxes in his list. Comp. Stat. 146, sec. 4. He is within the letter and spirit of the law, which provides that “ no person, to whom any list of taxes shall be committed for collection, shall be liable to any suit or action by reason of any irregularity or illegality of the town or the selectmen.” Comp. Stat. 126, sec. 16. Including in the warrant a road that was not a public highway, if it were irregular or illegal, was an *304irregularity or illegality of the selectmen, and the surveyor is protected under the statute by his warrant.
The statute requires the surveyor to give a tax-payer notice of the time when and the place where he shall attend to work out his tax. Neither the language of the statute nor anything in the object of the notice requires that the place notified should be directly on any highway in the district; and nothing stated in the case shows that the plaintiff’s house was not a convenient and suitable place to attend, before proceeding to work on the highways under the direction of the surveyor.
When goods are distrained for non-payment of taxes the statute requires the collector to keep them four days before he advertises them for sale. Comp. Stat. 124, sec. 6. According to the construction which has been applied to like cases, the day of taking and the day of advertising must both be excluded in computing the four days. This rule has been applied in reckoning the fourteen days required in the service of writs and in the warning of town-meetings, and is clearly applicable to the present case. As there were four days intervening between Monday, when the goods were taken, and the following Saturday, when they were advertised to be sold, this objection cannot prevail.
When the time of notice is less than one week, and can include but one Sunday, we understand the rule to be that Sunday is to be excluded in computing the time. Thayer v. Felt, 4 Pick. 354. The Sunday in this case was therefore to be excluded in reckoning the twenty hours between the advertisement and the sale, and the goods were properly and legally advertised on Saturday to be sold on the Monday following.

Judgment on the verdict.